Citation Nr: 1424578	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-33 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a disability of the right leg/ankle.

2.  Entitlement to service connection for a disability of the right leg/ankle.

3.  Entitlement to a disability rating higher than 10 percent for degenerative changes of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to April 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2014, the Veteran had a personal hearing, held via videoconferencing equipment, before the undersigned Veterans Law Judge (VLJ).

The issue of whether the Veteran is entitled to a higher disability rating for his left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim to service connect a right leg/ankle disability was denied in a November 2004 rating decision.  He did not appeal that decision.

2.  The evidence associated with the claims file subsequent to the November 2004 rating decision is not duplicative of evidence already of record at the time of the last prior denial of the claim, and relates to an unestablished fact necessary to substantiate the claim.  



CONCLUSIONS OF LAW

1.  The November 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Since the November 2004 rating decision, new and material evidence has been received with respect to the claim of entitlement to service connection for a right leg/ankle disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a healed right tibia fracture and tibiotalar degenerative joint disease have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
The Veterans Claim Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As the Board is granting the Veteran's request to reopen his claim, a discussion of whether VA complied with the VCAA is not necessary, and any deficiency in VA's compliance is deemed to be harmless error.

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

In general, decisions that are not timely appealed are final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 20.1100 , 20.1103 (2013).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2013).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim was denied in November 2004 because the evidence did not show a current right leg/ankle disability that was related to service.  Since then, evidence has been submitted showing that he has been diagnosed with a healed right tibia fracture and tibiotalar degenerative joint disease.  He has also submitted statements that his right ankle was persistently painful after the in-service injury, to the extent that fellow servicemen noticed he had a limp prior to separation.  He also alleges that his ankle "gave out" on him, causing him to fall and fracture his ankle in 2002.  As this is new evidence that relates to unestablished facts necessary to decide the claim, the claim is reopened.

The Board observes that additional service personnel records were associated with the claims file in December 2009.  When relevant service department records are associated with the claims file after an unfavorable decision, the matter is not reopened, but instead reviewed on a de novo basis.  38 C.F.R. § 3.156(c) (2013).  Here, the additional personnel records do not contain any information that is relevant to the Veteran's claim, thus application of this regulation is not warranted.

With respect to the merits of the claim, a VA examiner in April 2010 noted the Veteran's episodes of ankle sprain during service, as well as a post-service fall in 2002 when he fractured his tibia.  The examiner stated that the Veteran had small, sub-acute injuries prior to a large trauma that occurred after service.  He further stated that given the multiple occurrences prior to the injury in 2002, it is likely that the Veteran had some degree of instability prior to that injury.  However, given the significance of the post-service fracture, the examiner was unable to attribute the Veteran's current symptoms to his injuries in service without resorting to speculation.  The examiner diagnosed healed right tibia fracture and mild to moderate tibiotalar degenerative joint disease.

In sum, the Veteran had right ankle injuries during service.  The April 2010 VA examiner stated that given the multiple occurrences in service prior to the post-service injury in 2002, it was likely that the Veteran had some degree of instability prior to that post-service injury.  Although the examiner was unable to attribute the Veteran's current symptoms to the in-service injuries as opposed to the post-service fracture, the fact remains that he determined that the Veteran had a right ankle disorder manifested by instability prior to the post-service injury.   See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (The benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).  Therefore, resolving any doubt in the Veteran's favor, the Board finds that service connection for a healed right tibia fracture and tibiotalar degenerative joint disease is warranted.  38 C.F.R. § 3.102.  


ORDER

The Veteran's request to reopen a previously denied claim of entitlement to service connection for a right leg/ankle disability is granted.

Entitlement to service connection for a healed right tibia fracture and tibiotalar degenerative joint disease is granted.



REMAND

Additional development is required before adjudication on the merits.  The Veteran requires an updated examination of the left knee, as he has testified that his disability has increased in severity.  His most recent examination was in 2010.  Any recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain updated treatment records from Moncrief Army Hospital and from the Columbia, South Carolina, VAMC.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his left knee.  The examiner is asked to review the claims files (both physical and virtual) in conjunction with the examination.  

All examination findings should be reported to allow for application of pertinent VA rating criteria.

The examiner should clearly report range of motion of the left knee.  The examiner should also clearly report at what point (in degrees), if any, that the range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue, and/or incoordination should be reported (in degrees, if possible), including during flare-ups.

The examiner should also report whether there is recurrent subluxation or instability of the left knee and, if so, to what extent.

The examiner is asked to support all opinions rendered with explanatory rationale, that is, with medical explanation and/or citation to the record.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinion(s) requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


